Citation Nr: 1506126	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-20 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

1. Entitlement to payment or reimbursement of private medical expenses in the amount of $185,481.21 incurred at Memorial Hermann Medical Center in Houston, Texas, from July 15, 2011 to July 25, 2011.

2. Entitlement to payment or reimbursement of private medical expenses in the amount of $20.179.50 incurred at Memorial Hermann Medical Center in Houston, Texas, from July 25, 2011 to August 3, 2011.


REPRESENTATION

Appellant represented by:  Lucas Gaskamp, Attorney

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1969.  The appellant is the private attorney of the vendor of the private medical expenses in question, Memorial Hermann Hospital - Texas Medical Center.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs Medical Center (VAMC) in Houston, Texas, which denied the benefits sought on appeal. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was seen in the Emergency Room of Baptist Hospital in Beaumont, Texas, a private facility, on July 15, 2011, with complaints of back pain and an inability to mobilize his lower extremities after he slipped and fell in an attic and fell 9 feet through the ceiling into a bedroom where he hit a portion of his low back on a dresser and landed on his buttocks on the floor.  The Veteran denied any history of head injury or loss of consciousness and stated that he felt a sharp pain in his low back radiating into his left lower extremity with numbness and tingling extending down to his toes on the left lower extremity and inability to mobilize his bilateral lower extremities.  He denied any episodes of bowel or bladder incontinence and was subsequently transported via emergency medical services to Beaumont Baptist Hospital (BBH) in Beaumont, Texas.  Evaluation at BBH revealed that the Veteran had sustained a spinal cord injury.  He was transferred immediately to Memorial Hermann Medical Center (MHMC) for neurosurgical care that same day, July 15, 2011.  The Veteran received extensive treatment at MHMC totaling in excess of $200,000 as a result of this injury.  

In September 2011, MHMC filed a claim with VA for reimbursement of expenses incurred as a result of the Veteran's July 2011 injury.  This claim was denied in November 2011.  In response from a notice of disagreement received from the appellant, a statement of the case was issued in August 2012.  The appellant responded by filing a timely substantive appeal.  

Should this appeal be denied, it is possible that the Veteran will be personally liable to pay a substantial amount of money as a result of his treatment at MHMC. The Board notes that there is nothing in the record to reflect that either the Veteran or his representative have been provided with notice of the actions taken in this appeal.  Notably, it does not appeal that either the November 2011 decision on appeal or August 2012 statement of the case were furnished to the Veteran.  Due process concerns dictate that the Veteran be informed of the actions taking in connection with this appeal and provided with an opportunity to submit evidence or argument in connection with this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should provide the Veteran and his representative with copies of the November 2011 decision on appeal and 2012 statement of the case addressing MHMC's claim for reimbursement of medical expenses.  The Veteran and his representative should be afforded an appropriate opportunity to respond and present evidence or argument in connection with the appeal.  

2.  Thereafter, the AOJ should readjudicate the appeal with consideration of any response received.  If the claim remains denied, either in whole or in part, the AOJ should issue a supplemental statement of the case (SSOC) and provide copies of the SSOC to appellant and Veteran as well as their representatives and an appropriate amount of time should be afforded for response before the claim is returned to the Board.    

The appellant and Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




